Citation Nr: 1410257	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-00 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The appellant & I.C.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from October 1942 to October 1945.  The Veteran passed away in October 2009; the appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal January 2010 and September 2011 rating decisions by the RO in Philadelphia, Pennsylvania, and Augusta, Maine, respectively.  The RO in Montgomery, Alabama has current jurisdiction.

In March 2013, the appellant testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

The Board has considered documentation included in Virtual VA and VBMS.  

The claim of service connection for the cause of the Veteran's death is being remanded to the RO.   



FINDING OF FACT

The Veteran was not continuously rated totally disabled due to his service-connected disabilities for at least 10 years immediately preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from active service and for at least 5 years immediately preceding his death.


CONCLUSION OF LAW

The claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 must be denied by operation of law.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

However, when the law, and not the evidence, is dispositive of the claim, the above provisions regarding VA's duties to notify and assist are not applicable.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); Manning v. Principi, 16 Vet. App. 534 (2002); VAOPGCPREC 5-2004 (June 23, 2004).



Law and Analysis

VA will pay death benefits to a surviving spouse in the same manner as if the Veteran's death was service connected if his death was not the result of his own willful misconduct and, at the time of death, the Veteran was receiving, or was entitled to receive compensation for a service-connected disability rated totally disabling if: (1) the disability was rated as totally disabling for a continuous period of at least 10 years immediately preceding death; (2) the disability was rated as totally disabling continuously since the Veteran's release from active duty and for a period of at least 5 years immediately preceding death; or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

A total compensation rating may be assigned on a schedular basis or based on individual unemployability (TDIU).  38 C.F.R. § 3.22(c).

"Entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. 5308 but determines that benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 3.22.

At the time of the Veteran's death in October 2009, he was service connected for posttraumatic stress disorder (PTSD) (rated at 100 percent), bilateral hearing loss (rated at 10 percent), and tinnitus (rated at 10 percent).  

The 100 percent rating for the service-connected PTSD was effective beginning on December 5, 2003.  As he died in October 2009, the 100 percent rating had been in effect for approximately six years.  

None of the requirements of 38 C.F.R. § 3.22(a) are met here.  The Veteran was not in receipt of a total rating for 10 years preceding death, his PTSD was not rated as totally disabling continuously since the his release from active duty, and there is no evidence that the Veteran was a prisoner of war.

The appellant has contended that the Veteran should have been in receipt of his 100 percent rating for much longer than he was.  See July 2012 VA Form 9.  In this case, there were no pending claims when the Veteran died, particularly concerning the effective date assigned for the 100 percent schedular rating.

Moreover, the appellant has not alleged, nor does the evidence show, that the Veteran was entitled to receive 100 percent disability compensation for the 10-year period immediately preceding his death in July 2010, but was not receiving such compensation for any of the reasons enumerated in 38 C.F.R. § 3.22(b).

The state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime, and without consideration of "hypothetical entitlement" for benefits raised for the first time after a Veteran's death.  See Rodriguez v. Peake, 511 F.3d 1147 (2008). 

While the Board acknowledges the late Veteran's highly distinguished and commendable wartime service, and the appellant's assertions, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Although the appellant's claim for entitlement to service connection for the cause of the Veteran's death has not yet been decided, the requirements under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 have simply not been met. Those circumstances will not change after a decision has been made on the claim for entitlement to service connection for the cause of the Veteran's death. 

For these reasons, the Board concludes that the claim for DIC benefits under 38 U.S.C.A. § 1318 must be denied, as the requirements under the statute are not met. Where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

The appeal of claim for DIC under the provisions of 38 U.S.C.A. § 1318 is dismissed.



REMAND

Initially, the RO must furnish notice in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The letters presently of record do not contain a complete statement of the conditions for which the Veteran was service connected during his lifetime.

Additionally, the appellant's March 2013 hearing testimony reveals outstanding VA and private treatment records pertinent to the claim.

The appellant testified that, prior to his death, the Veteran had received treatment from the VA Medical Center (VAMC) in Augusta, Georgia, the VA Maine Healthcare System - Togus, in Augusta, Maine, and the VAMC in Charleston, South Carolina.  Hearing Transcript, pp. 5, 7, 15, 17-18.  The last VA treatment notes of record are dated from 2004.  The most current records must be obtained.

The appellant also testified that, prior to his death, the Veteran was treated by a private physician in Maine who discussed having an artificial bladder with them.  Hearing Transcript p. 9.  She added that the Veteran was treated at Maine Medical and also  received private treatment for his bladder in Mobile, Alabama.  Id. at 13 and 19, respectively.  She further testified that the Veteran received hospice care prior to his death.  Id. at 10.  All of these records should be requested.

Finally, the appellant has argued that the Veteran's service-connected PTSD caused or contributed to his death because the condition prevented him from proactively seeking medical care for his cancer, particularly early on.  See August 2010 VA Form 21-4138.  She further argues that his tremendous stress level led to his cancer.  Hearing Transcript, p. 10.

A VA medical opinion was obtained in September 2011, but the examiner only addressed the possibility of a relationship between PTSD and cardiopulmonary arrest.

The Board finds here that there is a reasonable possibility that a further VA medical opinion would aid the appellant in substantiating her claim, based on her arguments and a review of complete treatment records prior to the Veteran's death. 38 U.S.C. § 5103A(a).  A remand is therefore necessary so this may be accomplished.

Accordingly, this remaining matter is REMANDED to the RO for the following action:
1.  The RO must provide the Appellant with a proper VCAA notice letter pertinent to her claim of entitlement to service connection for the cause of the Veteran's death, in compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Specifically, the letter should include a statement of all of the conditions for which the Veteran was service connected at the time of his death,  an explanation of the evidence and information required to substantiate the claim for service connection for the cause of the Veteran's death based on his previously service-connected conditions, and an explanation of the evidence and information required to substantiate the claim based on the conditions not yet service connected.  

2.  The RO should take all indicated action in order to obtain copies of all treatment records from the following VA facilities:
     a.  Augusta, Georgia VAMC 
     b.  Augusta, Maine VAMC 
     c.  Charleston, South Carolina VAMC  

If no records can be obtained, VA's efforts must be documented for the record.

3. The RO should take appropriate steps to contact the appellant and request that she provide any authorization forms necessary to allow the RO to obtain copies of treatment records from the following sources, as well as any other treatment the Veteran received just prior to his death:
     a.  private physician in Maine who discussed an 
          artificial bladder 
     b.  records from Maine Medical 
     c.  private treatment for the bladder in Mobile, 
          Alabama.  
     d.  hospice care records

Thereafter, the RO should attempt to obtain those records.  If no records can be obtained, VA's efforts must be documented for the record.

4.  After any requested records have been obtained, forward the Veteran's claims file to an appropriate VA clinician for an opinion regarding the etiology of the factors that caused the Veteran's death.  

The clinician should review the claims folder and consider all pertinent evidence of record, including the October 2009 Certificate of Death which lists cardio-pulmonary arrest, bladder cancer, and brain cancer as the causes of death.  The examiner should provide an opinion as to whether it is as least as likely as not (i.e., 50 percent or greater probability) that any of these causes of death were due to an injury or other event or incident of the Veteran's period of active service.  

The examiner should additionally provide an opinion as to whether it is as least as likely as that his service-connected PTSD contributed substantially or materially to his death, or combined to cause death, or aided or lent assistance in producing death.  

The examiner must specifically address the arguments that the Veteran's PTSD caused him to delay seeking timely treatment for his cancer, and also that PTSD itself led to cancer.

A complete rationale for any opinion rendered must be provided.

5.  After completing all indicated development, the RO should readjudicate the issue remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.    

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


